Citation Nr: 0009246	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  98-05 429A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred on February 5, 1995, February 23, 1995, 
November 15, 1995, November 29, 1995, December 29, 1995, 
March 20, 1996, and March 27, 1996.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1971 to December 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
following actions by the VA medical center (VAMC) in Bay 
Pines, Florida that denied the veteran's claims for payment 
or reimbursement of private medical expenses incurred on 
February 5, 1995, February 23, 1995, November 15, 1995, 
November 29, 1995, December 29, 1995, March 20, 1996, and 
March 27, 1996. 

FINDINGS OF FACT

1.  Notice of VAMC denial of payment or reimbursement of 
private medical expenses incurred on February 5, 1995, 
February 23, 1995, November 15, 1995, November 29, 1995, 
December 29, 1995, March 20, 1996, and March 27, 1996, was 
issued in April 1997.

2.  A notice of disagreement with the denials was received 
from the veteran in May 1997.

3.  A statement of the case that addressed these actions was 
issued on March 20, 1998.

4.  No timely Substantive Appeal was received by VAMC as to 
the denial of payment or reimbursement of private medical 
expenses incurred on February 5, 1995, February 23, 1995, 
November 15, 1995, November 29, 1995, December 29, 1995, 
March 20, 1996, and March 27, 1996.


CONCLUSION OF LAW

The veteran is statutorily barred from appealing VAMC denials 
of payment or reimbursement of private medical expenses 
incurred on February 5, 1995, February 23, 1995, November 15, 
1995, November 29, 1995, December 29, 1995, March 20, 1996, 
and March 27, 1996.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board "consists of a timely filed Notice of 
Disagreement (NOD) in writing and, after a Statement of the 
Case (SOC) has been furnished, a timely filed Substantive 
Appeal."  38 C.F.R. § 20.200 (emphasis added).  The 
Substantive Appeal can be set forth on a VA Form 9 (Appeal to 
the Board of Veterans' Appeals) or on correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction (AOJ).  38 C.F.R. 
§ 20.202.  To be considered timely, the Substantive Appeal 
must be filed within 60 days from the date that the AOJ mails 
the SOC to the appellant or within the remainder of the one-
year period from the date of mailing of the notification of 
the determination being appealed.  38 C.F.R. § 20.302(b).  
Additionally, VA regulations provide that the period for 
filing a Substantive Appeal may be extended for good cause.  
38 C.F.R. § 20.303.  The request for such an extension must 
be in writing and must be made prior to the expiration of the 
time limit for filing which would otherwise apply.  Id.  
There are also situations where, when additional pertinent 
evidence is received during the time allowed for perfecting 
an appeal, VA must afford the claimant at least 60 days from 
the mailing date of a supplemental statement of the case 
(SSOC) to perfect an appeal, even if the additional 60-day 
period would extend the expiration of the original appeal 
period.  VAOPGCPREC 9-97 (Feb. 11, 1997).  If the claimant 
fails to file a Substantive Appeal in a timely manner, and 
fails to timely request an extension of time, "[s]he is 
statutorily barred from appealing the RO decision."  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).  Cf. Rowell v. Principi, 
4 Vet. App. 9 (1993).

In the present case, the Board finds that the veteran did not 
timely file a Substantive Appeal.  She was not granted an 
extension of time to file a Substantive Appeal and no 
additional pertinent evidence was received during the time 
allowed for perfecting an appeal which would have extended 
the time for filing a Substantive Appeal.  Specifically, the 
record shows that VAMC denied claims for payment or 
reimbursement of private medical expenses incurred on 
February 5, 1995, February 23, 1995, November 15, 1995, 
November 29, 1995, December 29, 1995, March 20, 1996, and 
March 27, 1996.  Notice of these actions was sent to the 
veteran in April 1997.  She thereafter filed a timely NOD in 
May 1997.  A SOC was issued on March 20, 1998.  Thereafter, 
no timely Substantive Appeal was received by the VAMC.  The 
Board recognizes that the veteran subsequently filed 
additional statements with VAMC, including a September 28, 
1998, statement which might be construed as a Substantive 
Appeal of these issues.  However, this presentation was 
submitted well after the time period for filing a Substantive 
Appeal had passed.  Tomlin v. Brown, 5 Vet. App. 355 (1993); 
38 C.F.R. §§ 20.302(c), 20.305 (1999).  Consequently, the 
Board finds that, absent a timely filed Substantive Appeal, 
the veteran is statutorily barred from appealing the denials 
of payment or reimbursement of private medical expenses.  The 
Board does not have jurisdiction to consider an appeal from 
these actions.  38 C.F.R. § 20.200; Roy, supra.


ORDER

The appeal is dismissed.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

